 1                                    UNITED STATES DISTRICT COURT

 2                               EASTERN DISTRICT OF CALIFORNIA

 3

 4    GRACIE BURNS,                                     No. 1:20-cv-01526 (GSA)
 5
                         Plaintiff,
 6                                                      STIPULATION OF DISMISSAL AND
             v.                                         ORDER
 7
      COMMISSIONER OF
 8    SOCIAL SECURITY,
 9                       Defendant.
10

11          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) which provides that a plaintiff
12   may dismiss an action without court order by filing “a stipulation of dismissal signed by all
13   parties who have appeared,” IT IS HEREBY STIPULATED BY ALL PARTIES, through their
14   undersigned attorneys, and with the approval of the Court, that Plaintiff voluntarily dismiss, with
15   prejudice, the above-referenced action. Each party agrees to bear their own attorney fees, costs,
16   and expenses associated with the action.
17                                                        Respectfully submitted,
18   Dated: July 12, 2021                                 NEWEL LAW
19

20                                                By:     Melissa Newel
                                                          Melissa Newel
21                                                        Attorney for Plaintiff
                                                          GRACIE BURNS
22

23

24   Dated: July 12, 2021                                 PHILLIP A. TALBERT
                                                          Acting United States Attorney
25                                                        DEBORAH LEE STACHEL
                                                          Regional Chief Counsel, Region IX
26                                                        Social Security Administration
27
                                                  By:     Oscar Gonzalez*
28                                                        OSCAR GONZALEZ
 1                                                       (*authorized by email dated 07/12/2021)
                                                         Special Assistant U.S. Attorney
 2                                                       Attorneys for Defendant
 3
                                                 ORDER
 4
           Based upon the stipulation of the parties, this matter is dismissed and the Clerk of Court is
 5
     DIRECTED to close this action.
 6

 7
     IT IS SO ORDERED.
 8
        Dated:   July 13, 2021                            /s/ Gary S. Austin
 9                                                  UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
